Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-14 and 16-24 are currently pending.
Claims 1, 19 and 23 have been amended.
Claim 15 has been cancelled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 19 have been considered but are moot in light of the newly made rejection in further view of Radun (WO2016/137424).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 10-14, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haeuslein (2015/0346258 as cited by applicant) in view of Kraemer (previously cited by examiner 7,915,898) in view of Radun (WO2016/137424).
Regarding claim 1, Haeuslein teaches a method for detecting a protective conductor failure inside a cable (see [0011] failure of protective ground 10) comprising a plurality of conductors (6, 8, 10), in which the cable comprises a first end (side of 3) and a second end (side of vehicle 4), and, wherein the 
Haeuslein does not explicitly teach in which at least one conductor has a shield and this shield is connected to a potential by a potential connection at least one end of the cable and wherein the electrical variable being a current that drives the shield potential of the shield measured at a circuit location upstream of the connection.
Kraemer however teaches a similar method (Col 3 and 4 and Figs 1-3) in which at least one conductor (106) has a shield (204) and this shield is connected to a potential (driven by 108, 110, Col 3 lines 25-26) by a potential connection (Col 3 lines 40-50) at least one end of the cable (end of 102) and wherein the electrical variable being an electrical current (voltage which represents current in the shield, see Col 3 lines 50-54) that drives the shield potential (current driven by 108 see Col 3 lines 25-26) of the shield measured at a circuit location upstream of the potential connection (102 is the upstream end, and 104 is the downstream end. Fig 1 shows the measurement at 112 is upstream of the connection at 110).
 It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Haeuslein to include the shield current detection of Kraemer in order to better protect the primary current carrying conductor as well as preventing the need for an additional testing line. 
Haeuslein in view of Kraemer does not explicitly teach wherein the shield is measured at a circuit location upstream of the shield.

It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Haeuslein in view of Kraemer to include the upstream detection of Radun in order to detect faults along the entirety of the cable instead of merely downstream from the point of signal injection and detection. 

Regarding claim 2, Haeuslein in view of Kraemer in view of Radun teaches the method as claimed in claim 1, and Haeuslein further teaches in which the shield is actively supplied at least at the first end of the cable (shown in Fig 1) and is connected to the potential at the second end of the cable (Connected to load 12), in which case the potential connection can be effected indirectly by means of electrical components or directly (see [0029] where the shield is connected between the current source and the load).

Regarding claim 3, Haeuslein in view of Kraemer in view of Radun teaches the method as claimed in claim 2, and Haeuslein further teaches in which the second end of the cable is connected to the potential (Fig 1 grounded at 4), in which case the potential connection is effected indirectly by means of electrical components having frequency-selective filter properties (see [0029-0030 and 0041-0042]).

Regarding claim 4, Haeuslein in view of Kraemer in view of Radun teaches the method as claimed in claim 3, and Haeuslein further teaches in which the electrical components having frequency-

Regarding claim 5, Haeuslein in view of Kraemer in view of Radun teaches the method as claimed in claim 1, and Kraemer further teaches in which the shield is actively supplied at the first end of the cable and is freely suspended at the second end of the cable (Fig 1 showing termination of 114).

Regarding claim 7, Haeuslein in view of Kraemer in view of Radun teaches method as claimed in claim 1, and Haeuslein further teaches in which the predefined potential value is based on a ground potential of the protective conductor (See [0022]), as a result of which the potential of the measurement conductor corresponds to the potential of the protective conductor (see [0039-0040) as combined with the shield of Kraemer in claim 1.

Regarding claim 8, Haeuslein in view of Kraemer in view of Radun teaches the method as claimed in claim 1, and Haeuslein further teaches in which the actively electrically supplying is effected in a voltage -controlled manner via an electrical circuit (by 14, see [0038]).

Regarding claim 10, Haeuslein in view of Kraemer in view of Radun teaches the method as claimed in claim 8, and Haeuslein further teaches in which the electrical circuit used for the actively electrically supplying controls a current needed to reach the predefined potential value (14, see [0038]).



Regarding claim 12, Haeuslein in view of Kraemer in view of Radun teaches the method as claimed in claim 8, and Haeuslein further teaches in which the electrical circuit used for actively electrically supplying the measurement conductor at least one of monitors or checks the current to be driven in order to reach the predefined potential value (measuring supplied test current see [0028-0029]) as combined with the shield of Kraemer in claim 1.

Regarding claim 13, Haeuslein in view of Kraemer in view of Radun teaches the method as claimed in claim 12, and Haeuslein further teaches in which an amplifier circuit influences an amplitude of the current used for the active supply by means of at least one of scaling or a non-linear transformation (see [0014-0016]).

Regarding claim 14, Haeuslein in view of Kraemer in view of Radun teaches the method as claimed in claim 13, and Haeuslein further teaches in which the at least one of monitoring or checking is carried out by a setting signal derived at the amplifier or by measuring the driven current at a shunt resistance (measurement at 20 shunted to ground).

Regarding claim 19, Haeuslein teaches a system for detecting a protective conductor failure inside a cable (Fig 1) comprising a plurality of conductors (6, 8, 10), in which the cable comprises a first end (end at 3) and a second end (end at vehicle 4), and in which at least one conductor has a 
at least one electrical module which is designed to actively supply the measurement conductor at least one potential connection (14); and a detection unit (22) configured to detect a protective conductor failure if an electrical variable occurring during active supply exceeds at least one limit value (see [0040-0041]).
Haeuslein does not explicitly teach in which at least one conductor has a shield and this shield is connected to a potential by a potential connection at least one end of the cable and wherein the electrical variable being a current supplied to the shield.
Kraemer however teaches a similar system (Col 3 and 4 and Figs 1-3) in which at least one conductor (106) has a shield (204) and this shield is connected to a potential (driven by 108, Col 3 lines 25-26) by a potential connection (Col 3 lines 40-50) at at least one end of the cable (end of 102) and wherein the electrical variable being an electrical current (voltage which represents current in the shield, see Col 3 lines 50-54) that drives the shield potential (current driven by 108 see Col 3 lines 25-26) of the shield measured at a circuit location upstream of the potential connection (102 is the upstream end, and 104 is the downstream end. Fig 1 shows the measurement at 112 is upstream of the potential connection at 110).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the system of Haeuslein to include the shield current detection of Kraemer in order to better protect the primary current carrying conductor as well as preventing the need for an additional testing line. 
Haeuslein in view of Kraemer does not explicitly teach wherein the shield is measured at a circuit location upstream of the shield.

It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Haeuslein in view of Kraemer to include the upstream detection of Radun in order to detect faults along the entirety of the cable instead of merely downstream from the point of signal injection and detection. 

Regarding claim 20, Haeuslein in view of Kraemer in view of Radun teaches the system as claimed in claim 19, and Haeuslein further teaches in which the electrical module is implemented as an integrated circuit (IC) or by means of a plurality of coupled ICs (shown in Fig 1 as parts of 2).

Regarding claim 21, Haeuslein in view of Kraemer in view of Radun teaches the system as claimed in claim 19, and Haeuslein further teaches in which the electrical module comprises at least one electrical component from the group consisting of: integrating element, differentiating element, amplifier element, and threshold value exceeding element (elements shown in Fig 1 also [0021-0022]).

Regarding claim 22, Haeuslein in view of Kraemer in view of Radun teaches the system as claimed in claim 19, and Haeuslein further teaches configured to actively electrically supply at the potential connection of the at least one conductor the potential in order to drive a potential of the measurement conductor to a predefined potential value (see [0014-0015]), and detect a failure of the protective conductor when an electrical variable occurring during the actively electrically supplying exceeds at least one limit value (see [0021-0022]) as combined with the shield of Kraemer.

Claims 6, 9, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haeuslein in view of Kraemer in view of Radun in further view of Treichler (previously cited by examiner 9,696,743).
Regarding claim 6, Haeuslein in view of Kraemer in view of Radun teaches the method as claimed in claim 1, and Kraemer further teaches wherein the shield is situated around a conductor used to transmit signals (Fig 2) and the shield is actively supplied at the first end of the cable (Fig 1) as combined in claim 1 but does not explicitly teach wherein the cable is a charging cable which is connected by the first end to a charging pole and is connected, by the second end to a battery configured to be installed in an electric vehicle
Treichler however teaches a similar method including wherein the cable (21 Fig 1) is a charging cable (Cable 21, Col 5 lines 30-35) which is connected by the first end to a charging pole (12) and is connected, by the second end to a battery (wherein the load are battery packs Col 5 lines 30-40) configured to be installed in an electric vehicle (13).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Haeuslein in view of Kraemer in view of Radun to include the electric vehicle of Treichler in order to further protect the charge cabling for a wider range of applications including vehicles.

Regarding claim 9, Haeuslein in view of Kraemer in view of Radun teaches the method as claimed in claim 8, in but does not explicitly teach which the electrical circuit is effected by an amplifier circuit which contains an operational amplifier.
Treichler however teaches a similar method including wherein the amplifier circuit includes an operational amplifier (308).


Regarding claim 17, Haeuslein in view of Kraemer in view of Radun in view of Treichler teaches the method as claimed in claim 6, and Haeuslein further teaches in which the measurement conductor is energized for test purposes, in which case a change in the potential of the measurement conductor indicates a protective conductor failure (see [0021-0022]) as combined with the shield of Kraemer.

Regarding claim 18, Haeuslein in view of Kraemer in view of Radun in view of Treichler teaches the method as claimed in claim 6, and Haeuslein further teaches in which a connection to the protective conductor in the cable with its end at the charging pole is disconnected from the ground potential (see [0038), the shield is energized for test purposes, and a rise in its potential indicates an intact protective conductor (see [0021-0022]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haeuslein in view of Kraemer in view of Radun in further view of Jones (Newly cited by examiner, 6,218,647).
Regarding claim 16, Haeuslein in view of Kraemer in view of Radun teaches the method as claimed in claim 1, but does not explicitly teach in which the at least one limit value is an absolute switch-off threshold, such that if an instantaneous supplied current exceeds a predefined absolute value, the failure is detected, and a charging operation is switched off.
Jones however teaches a similar method as claimed in claim 1, including wherein the at least one limit value is an absolute switch off threshold (Col 5 line 49) such that if an instantaneous supplied 
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Haeuslein in view of Kraemer in view of Radun to include the shutoff threshold of Jones in order to prevent excessive power from damaging the system. 

Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haeuslein in view of Kraemer in view of Radun in further view of Schaffler (Newly cited by examiner, DE102015004836, see machine translation included with Office Action used as reference).
Regarding claim 24, Haeuslein in view of Kraemer in view of Radun teaches the method as claimed in claim 1, but does not explicitly teach in which the at least one limit value is a current rise threshold, such that if a supplied current rises with a gradient exceeding a predefined absolute value, a fault is detected, and a charging operation is switched off.
Schaffler however teaches a similar method including wherein the at least one limit value is a current rise threshold (current gradient see [0008]), such that if a supplied current rises with a gradient exceeding a predefined absolute value, a fault is detected and a charging operation is switched off (see [0014]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Haeuslein in view of Kraemer in view of Radun to include the current rise threshold of Schaffler in order to detect and respond to excessive currents to prevent damage to the system.

Allowable Subject Matter
Claim 23 is allowed.

Regarding claim 23, the prior art of record does not teach or suggest the following limitations in combination with the entirety of claim 23:
in which the at least one limit value is a current integral threshold, such that if an integral of an instantaneous supplied current exceeds a predefined absolute value, a fault is detected, and a charging operation is switched off.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN R DICKINSON/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867